          Case 5:18-cv-00088-JKP Document 52 Filed 04/27/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

DUCKHEE LEE, Individually
and on behalf of the Estate of
Jungsoon Lee, et al.

                       Plaintiffs,

v.                                                            Case No. SA-18-CV-0088-JKP

UNITED STATES OF AMERICA,

                       Defendant.

                         ORDER OF ADMINISTRATIVE CLOSURE

        This Court has approved the settlement in this case. Although it will retain jurisdiction over

this case for seventy-five days (or more on a granted extension of time), the Court concludes that,

given the settlement of this case and the additional time needed to finalize and fund the settlement,

it is appropriate to administratively close this case.

        “The effect of an administrative closure is no different from a simple stay, except that it

affects the count of active cases pending on the court’s docket; i.e., administratively closed cases

are not counted as active.” Mire v. Full Spectrum Lending, Inc., 389 F.3d 163, 167 (5th Cir. 2004)

(explaining that courts frequently make use of administrative closure to remove inactive cases

from their pending dockets). The act of administrative closure is not a dismissal or disposition of

the case. If further proceedings become necessary or desirable, any party may initiate such further

proceedings by moving to reopen the case during the time period that the Court retains jurisdiction.

Though administratively closed, the parties may still file documents in the case as may be neces-

sary.
         Case 5:18-cv-00088-JKP Document 52 Filed 04/27/20 Page 2 of 2




       For the foregoing reasons, the Court DIRECTS the Clerk of Court to administratively

close this case pending further court order.

       IT IS SO ORDERED this 27th day of April 2020.




                                           JASON PULLIAM
                                           UNITED STATES DISTRICT JUDGE




                                               2
